              Case 19-01090-mkn   Doc 22   Entered 11/27/19 12:22:30   Page 1 of 6



 1   CHRISTOPHER P. BURKE, ESQ.                         ECF Filed On 11/27/19
     Nevada Bar No.: 004093
 2   atty@cburke.lvcoxmail.com
     218 S. Maryland Pkwy.
 3   Las Vegas, Nevada 89101
 4   (702) 385-7987
     Attorney for Defendants
 5
 6
                       UNITED STATES BANKRUPTCY COURT
 7                       FOR THE DISTRICT OF NEVADA
 8
 9
     In re:                                       Adv. No.: 19-01090-MKN
10
     WILLIE N. MOON, and
11   ADNETTE M. GUNNELS-MOON                      Case No.: 13-12466-MKN

12                        Debtors.                Chapter 13
13   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC,
14
                                                    REPLY TO OPPOSITION TO
15                         Plaintiff,                  MOTION TO DISMISS
                                                  COMPLAINT AND OPPOSITION
16                                                  TO SUMMARY JUDGMENT
     vs.
17
18   WILLIE N. MOON, and
     ADNETTE M. GUNNELS-MOON
19                                                Date: December 4, 2019
20                            Defendants.         Time: 9:30 a.m.

21            COMES NOW, Defendants, Willie N. Moon and Adnette M. Gunnels-Moon,
22
     jointly (“the Moons”), in Reply to Rushmore Loan Management Services, LLC
23
     (“Rushmore”), Opposition to Motion to Dismiss Complaint and [Opposition to
24
     Summary Judgment].
25
26
27
28                                            1
            Case 19-01090-mkn       Doc 22    Entered 11/27/19 12:22:30    Page 2 of 6



 1                                               I
 2                                           Argument
 3   A. Moons Motion to Re-open was Limited.
 4
           After the Moons case was re-opened and the their motion for contempt filed,
 5
     Rushmore, filed a two paragraph response that provided no substantive objection
 6
     (Dkt. #90). Then, Rushmore also chose not to file a pretrial brief in the evidentiary
 7
     hearing! Instead, on September 4, 2019, it chose to file an adversary to collaterally
 8
 9   attack orders of this court from between three and five years ago. However,

10   Rushmore’s adversary is not a proper vehicle for the relief it seeks.

11         In fact, the Moons motion to reopen was limited to their motion for contempt

12   (Bk Dkt.#81, p.2, ln.1-2). It was not reopened for any other purpose. Thus, Rushmore’s
13   complaint is improper, as it did not even have court permission to file it. Further,
14
     Rushmore’s opposition to the Moons motion to dismiss its adversary, struggles to
15
     create a legitimate cause of action. It does this in a couple of ways. First, by coming up
16
     with causes of action that were never mentioned in its first complaint. Then, adding
17
     facts that were not in its initial complaint and attempting to hook these up to its new
18
     causes of action. But, as explained below, even engaging in a form of literary
19
20   gymnastics fails to create a valid complaint for Rushmore.

21   B. Rushmore’s new causes of action do not save it.

22          Rushmore’s opposition, now alleges that six provisions of Federal Rule of
23   Bankruptcy Procedure (“FRBP”) apply, despite never invoking, stating or addressing
24   any of these in its complaint. These include: FRBP 7001(1), (2), (4), (5), (7) and (9)
25
     (Opp., p.9-10). However, a look at each reveals just the opposite.
26
           To start with, Rule 7001(1) applies to a proceeding to recover money or
27
28                                               2
            Case 19-01090-mkn       Doc 22    Entered 11/27/19 12:22:30     Page 3 of 6



 1   property. However, it is not for third parties to pursue a debtor three years after their
 2   discharge for an alleged “property interest” that was avoided five years ago (Opp. p.9,
 3   ln.27). Thus, it’s a stretch for this section to apply.
 4
            Also, Rule 7001(2) does not apply, Rule 7001(2) involves proceedings to
 5
     “determine the validity, priority or extent of a lien or other interest in property”. Here,
 6
     no one questioned the validity of Rushmore’s lien. Instead, the motion to avoid
 7
     involved the value of its lien. And, as already mentioned, that was already determined
 8
 9   by this Court five years ago. Besides, since their motion to avoid its lien was filled

10   under Rule 3012, per In re Zimmer, 313 F.3d 1220, 1227 (9th Cir. 2002), Section

11   7001(2) could not apply (see BK Dkt. #29, p.3, ln.19). Instead, it appears that this

12   complaint attempts to undue that motion and order improperly. However, it is not a
13   correct procedure to “strike its order avoiding the second deed of trust-because it is
14
     void”, by this cause of action and in an adversary setting (Comp. p.6, ln.13-14).
15
            Then, Rushmore cites to Rule 7001(4) in an attempt to “object(s)” (revoke?) to
16
     the Moons discharge (Opp. p. 10, ln.19-21). However, despite its complaint never
17
     mentioning this, a chapter 13 discharge can only be done within one year of it being
18
     entered. 11 USC §1328(e). And only for fraud. Here, the Moons discharge was
19
20   September 28, 2016. Thus, the clock ran on September 28, 2017. So, this rule would

21   also not apply.

22          Next, Rushmore looks to Rule 7001(5) to “challenge” the confirmation order
23   (Opp. p.10, ln. 22). However, despite its complaint never mentioning this, a
24   confirmation order can only be revoked within 180 days of being entered. 11 USC
25
     §1330(a). Here, since confirmation occurred on April 7, 2014, the last day to revoke
26
     that was October 7, 2014. Curiously, Rushmore’s opposition later admits “no relief is
27
28                                                3
            Case 19-01090-mkn       Doc 22    Entered 11/27/19 12:22:30     Page 4 of 6



 1   available under the chapter 13 plan” (Opp. p.10, ln.26). Thus, this cause of action can
 2   also be eliminated.
 3          Rushmore adds a Rule 7001(7) claim, which is “a proceeding to obtain an
 4
     injunction or other equitable relief.” However, it fails to state what is being enjoined
 5
     or any type of equitable relief it seeks. So, again this cause of action fails.
 6
            Finally, Rushmore lists Rule 7001(9). This applies, when a declaratory judgment
 7
     is sought relating to any other Rule 7001 subsection. Since, none of the other
 8
 9   subsections apply, Rule 7001(9) can not stand on its own. Besides, none of the above

10   causes are part of its complaint. Instead, it seeks to have this court “strike” various

11   orders (Comp. p.6, ln.5, 7 and 13).

12          In the end, by asking for leave to amend, Rushmore makes an indirect
13   admission that its complaint is sorely lacking. But, because none of the Rule 7001
14
     subsections were ever invoked in its complaint, either directly or indirectly, there is no
15
     reason to allow Rushmore’s leave to amend. Therefore, dismissal with prejudice is
16
     appropriate.
17
     C. Opposition to Summary Judgment
18
            Rushmore included a motion for summary judgment in its opposition. Later on,
19
20   it sent notice that January 7, 2020 is the time for its summary judgment motion (Dkt

21   #20). The Moons will respond to and oppose that request at the appropriate time.

22   However, and not surprisingly, Rushmore’s complaint and opposition avoid
23   mentioning it had actual knowledge of the Moons chapter 13 by December 20, 2014.
24   And, if it had bothered to look on PACER, which it admittedly has access to, Rushmore
25
     would have had ample time to object to the chapter 13 Trustees Chapter 13 Final
26
     Account and Report (Dkt. #64), which was not filed with the Court until eighteen (18)
27
28                                                4
            Case 19-01090-mkn     Doc 22   Entered 11/27/19 12:22:30   Page 5 of 6



 1   months later. Rushmore could have also objected to the Moons discharge as it had not
 2   been entered yet. Instead, Rushmore chose to lay-in-wait, hoping property values
 3   would eventually increase.
 4
                                             III
 5                                      Conclusion
 6
           Rushmore’s adversary should be dismissed. Its complaint has no legitimate
 7
     cause of action. Thus, it should not be given leave to amend as the adversary is not
 8
     salvageable.
 9
10
           DATED this 27th day of November 2019.
11
12                                         RESPECTFULLY SUBMITTED:

13                                         /S/CHRISTOPHER P. BURKE, ESQ.
                                           CHRISTOPHER P. BURKE, ESQ.
14                                         218 S. Maryland Parkway
                                           Las Vegas, Nevada 89101
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            5
            Case 19-01090-mkn     Doc 22   Entered 11/27/19 12:22:30   Page 6 of 6



 1                             CERTIFICATE OF SERVICE
 2           I hereby certify that the 27th day of November, 2019, I caused the above and
 3   foregoing REPLY TO OPPOSITION TO MOTION TO DISMISS COMPLAINT
     AND OPPOSITION TO SUMMARY JUDGMENT to be sent by electronic notice
 4
     through the Court’s ECF program and or depositing same in the United States Mail,
 5   first class, postage prepaid, in a securely sealed envelope and addressed to the last
     known address of the following:
 6
 7
     Akerman LLP
 8   Ariel E. Stern, Esq.
     Nevada Bar No. 8276
 9   Natalie L. Winslow, Esq.
     Nevada Bar No. 12125
10   William S. Habdas, Esq.
     Nevada Bar No. 13138
11   1635 Village Center Circle
     Suite 200,
12   Las Vegas, NV 89134
     william.habdas@akerman.com
13   natalie.winslow@akerman.com
     ariel.stern@akerman.com
14   Attorneys for Rushmore Loan Management Services, LLC
15
16
17   /S/ Adriana Pelayo
     Employee of
18   Christopher P. Burke, Esq.

19
20
21
22
23
24
25
26
27
28                                             6
